 Case: 1:20-cv-00720-MRB-SKB Doc #: 7 Filed: 02/24/21 Page: 1 of 1 PAGEID #: 26




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Irene Evans,

       Plaintiff,

               v.                                         Case No. 1:20cv720

United States Postal
Service, et al.,                                          Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on February 9, 2021 (Doc. 6).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 6) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 6) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Defendant United States Postal Service’s Motion to Dismiss (Doc. 4) is GRANTED and

this case is DISMISSED WITHOUT PREJUDICE in its entirety for lack of jurisdiction.

       IT IS SO ORDERED.


                                                     /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court



                                              1
